Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 10/27/2021 has been entered.  

Status of claims
Claims 1-6, 10, 15, 23, 25-28 have been amended.
In summary, claims 1-28 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
Claim objection is withdrawn in view of amendment of claim(s). 
The 112(d) rejection is withdrawn in view of amendment of claim(s). 
The 112(b) rejection is withdrawn in view of amendment of claim(s). 
The 101 rejection is withdrawn in view of amendment of claim(s). 
The 102 rejection is withdrawn in view of amendment of claim(s). 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 9/22/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 10/27/2021 have been fully considered but are not deemed fully persuasive.


	
Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

Claims 1-28 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to a genus of recombinant nucleic acid molecules encoding pesticidal protein or pesticidal fragment thereof comprises an amino acid sequence having at least 95% amino acid sequence identity to SEQ ID NOs: 33 or SEQ ID NO: 49, genera of host cells, plants, seeds, compositions, and commodity products comprising above sequences, and a genus of methods of using above polypeptide sequences to contact pests.  
Claimed function is pesticidal activity against genus of insects.   

To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other 

The specification describes the structure of SEQ ID NOs: 33 and 49 and encoding sequences SEQ ID NOs: 32 and 48 (TIC7017 toxin) by providing sequence information in sequence listing and in specification ([0058]-[0059], [0074]-[0075]), and provides examples of using TIC7017 toxin pesticidal activity in transformed corn plants (Example 2, [0194], table 10; example 11, [0236]-[0239], table 21).  
According to specification ([0059] and [0075]), SEQ ID NO:33 is the native amino acid sequence (274 AA) of the TIC7017 protein. SEQ ID NO:49 is mutant amino acid sequence (275 AA) of TIC7017PL, wherein an additional alanine residue is inserted immediately following the initiating methionine. 
In example 2 of the specification ([0194], tables 10-11), TIC7017 showed pesticidal activity against pest species of WCR, NCR, SCR, CPB, TPB, WTB, SGSB, NBSB, SBL, DBW and VBC (but not ECB, TBW, FAW, SAW, and BCW). 

However, the specification does not describe the common structure feature and sufficient connection to claimed pesticidal activity of the genus of sequences having at least 95% sequence identities to SEQ ID NO: 33 or 49. 
The specification does not describe the conservative domain(s) of TIC7017 toxin.     
In the same example 2 ([0194], tables 10-11):
TIC9258 (SEQ ID NO: 87 in [0113]) has no activity against any of the pest species.  SEQ ID NO: 87 has 99% sequence identity to SEQ ID NO: 33.  Thus, 1% amino acid change (substitution, deletion or addition) could lead to loss of all activity again any pest:      
SEQ ID NO: 33 against SEQ ID NO: 87


Best Local Similarity   98.2%;  
Matches  269;  Conservative    4;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MTNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQ 60

Qy         61 ALQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQ 120
              ||||||||| |||||||:||||||||||||:|||||||||||||||||||||||||||||
Db         61 ALQSFGRYSTAVKEAAKVAPTTGLTTILDISRIVSNFNPALPNDKNNVPAYEKYVSKILQ 120

Qy        121 NPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSE 180

Qy        181 KQTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSLY 240
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||:|
Db        181 KQTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSVY 240

Qy        241 SDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274
              ||||||||||||||||||||||||||||||||||
Db        241 SDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274

For another example, TIC9259 (SEQ ID NO: 99, [0125]) has a 99% sequence identity to SEQ ID NO: 33, but only has activity against WCR, and no activity against any other pests.  Thus again, 1% amino acid change (substitution, deletion or addition) could lead to loss of activity again most pests, and to change of specificity:
SEQ ID NO: 33 against SEQ ID NO: 99

Query Match             99.0%;  Score 1359;  DB 17;  Length 282;
Best Local Similarity   98.5%;  
Matches  270;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MTNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQ 60

Qy         61 ALQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQ 120
              ||||||||| |||||||:||||||||||||| ||||||||||||||||||||||||||||
Db         61 ALQSFGRYSTAVKEAAKVAPTTGLTTILDIASIVSNFNPALPNDKNNVPAYEKYVSKILQ 120

Qy        121 NPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSE 180

Qy        181 KQTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSLY 240
              ||||||||||||||||||||||||||||||||:|||||||||||||||||||||||||||
Db        181 KQTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSLY 240

Qy        241 SDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274
              ||||||||||||||||||||||||||||||||||
Db        241 SDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274

For another example, TIC7016 (SEQ ID NO: 47, [0073]): SEQ ID NO: 47 is 99.1% identical to SEQ ID NO: 44, but such 0.9% amino acid change leads to different specificity against pests, adding ECB but losing NCR and SCR as compared to SEQ ID NO: 33 (TIC7017):
SEQ ID NO: 33 against SEQ ID NO: 99

Query Match             99.1%;  Score 1360;  DB 17;  Length 275;
Best Local Similarity   98.9%;  
Matches  270;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 TNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQA 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 TNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQA 62

Qy         62 LQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQN 121
              |||||||| |||||||:|||||||||||||||||||||||||||||||||||||||||||
Db         63 LQSFGRYSTAVKEAAKVAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQN 122

Qy        122 PLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEK 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 PLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEK 182

Qy        182 QTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSLYS 241
              |||||||||||||||||||||||||||||||:||||||||||||||||||||||||||||
Db        183 QTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSLYS 242

Qy        242 DAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274
              |||||||||||||||||||||||||||||||||
Db        243 DAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275

Therefore, changing identity by only 0.9% or 1% leads to significant change of specificity and/or activity of the original protein, which can lose all the pesticidal activity. Obviously, changing sequence identity by 5% can introduce even greater level of different specificity against pests.   
Thus, the claimed genus of polypeptide species are different in structure features connected to activities and specificities, which are not described by the specification, nor by prior art (the toxins are new).  
Therefore, the specification and prior art do not describe any common structure feature(s) connected to the recited activities and specificities. 

Regarding the element of the description of a representative number of species, SEQ ID NO: 33 is a polypeptide sequence of 274 amino acids.  For at least 95% sequence identity, up to 5%, or 13 amino acids, can be substituted, deleted, or added. Thus, (13+12+11+ ...... +3+2+1) amino acids can be 
SEQ ID NO: 49 is a polypeptide sequence of 275 amino acids.  For at least 95% sequence identity, up to 5%, or 13 amino acids, can be substituted, deleted, or added. Thus, (13+12+11+ ...... +3+2+1) amino acids can be substituted, deleted, or added.  In addition, each position can be substituted with 19 amino acids, and each peptide species of the genus can be 257-293 amino acids long.   
Since an amino acid can be coded by more than one codon, the polynucleotides encoding the above polypeptides are an even larger number. 
Thus, the claimed genera of sequences are extremely large numbers.  
Again, as analyzed above, the sequences are heterogeneous in structure, any amino acid change can affect pesticidal activity, and specificities.   Critically, even a sequence having 99% sequence identity to SEQ ID NO: 33 showed no activity at all against any of the 16 tested pests.   
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and applicant has not shown her/his possession of the claimed genus/genera.    
Dependent claims do not limit sequence identities, thus, are included in the rejection. 

	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10,717,989. 
Instant application shares multiple inventors with US Patent 10,717,989. Monsanto is the applicant of both instant application and the US Patent. 
US Patent 10,717,989 claims: 
1. A recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein, wherein said pesticidal protein comprises the amino acid sequence of SEQ ID NO:47.

3. A host cell comprising the recombinant nucleic acid molecule of claim 1, further characterized in that said host cell is selected from the group consisting of a bacterial and a plant cell.
4. The bacterial cell of claim 3, wherein the bacterial host cell is from a genus of bacteria selected from the group consisting of Agrobacterium, Rhizobium, Bacillus, Brevibacillus, Escherichia, Pseudomonas, Klebsiella, and Erwinia; and wherein said Bacillus species is a Bacillus cereus or a Bacillus thuringiensis, said Brevibacillus is a Brevibacillus laterosporous, and said Escherichia is an Escherichia coli.
5. The plant cell of claim 3, wherein said plant cell is a dicotyledonous or a monocotyledonous plant cell.
6. The plant cell of claim 5, wherein said plant host cell is selected from the group consisting of an alfalfa, banana, barley, bean, broccoli, cabbage, brassica, carrot, cassava, castor, cauliflower, celery, chickpea, Chinese cabbage, citrus, coconut, coffee, corn, clover, cotton, a cucurbit, cucumber, Douglas fir, eggplant, eucalyptus, flax, garlic, grape, hops, leek, lettuce, Loblolly pine, millets, melons, nut, oat, olive, onion, ornamental, palm, pasture grass, pea, peanut, pepper, pigeonpea, pine, potato, poplar, pumpkin, Radiata pine, radish, rapeseed, rice, rootstocks, rye, safflower, shrub, sorghum, Southern pine, soybean, spinach, squash, strawberry, sugar beet, sugarcane, sunflower, sweet corn, sweet gum, sweet potato, switchgrass, tea, tobacco, tomato, triticale, turf grass, watermelon, and wheat plant cell.
7. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Coleoptera.
8. The recombinant nucleic acid molecule of claim 7, wherein said insect species is Western Corn Rootworm or Northern Corn Rootworm.
9. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Lepidoptera.
10. The recombinant nucleic acid molecule of claim 9, wherein said insect species is Velvet bean caterpillar, Soybean looper, or European corn borer.
11. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Hemiptera.

13. The recombinant nucleic acid molecule of claim 1, wherein said pesticidal protein exhibits activity against an insect species of the order of Thysanoptera.
14. The recombinant nucleic acid molecule of claim 13, wherein said insect species is Tobacco Thrips or Western Flower Thrips.
15. A plant comprising a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein or pesticidal fragment thereof, wherein said pesticidal protein comprises the amino acid sequence of SEQ ID NO: 47 and said plant exhibits a detectable amount of said pesticidal protein, wherein the pesticidal protein comprises SEQ ID NO: 47.
16. The plant of claim 15, wherein said plant is a monocot plant or a dicot plant.
17. The plant of claim 15, wherein the plant is selected from the group consisting of an alfalfa, banana, barley, bean, broccoli, cabbage, brassica, carrot, cassava, castor, cauliflower, celery, chickpea, Chinese cabbage, citrus, coconut, coffee, corn, clover, cotton, a cucurbit, cucumber, Douglas fir, eggplant, eucalyptus, flax, garlic, grape, hops, leek, lettuce, Loblolly pine, millets, melons, nut, oat, olive, onion, ornamental, palm, pasture grass, pea, peanut, pepper, pigeon pea, pine, potato, poplar, pumpkin, Radiata pine, radish, rapeseed, rice, rootstocks, rye, safflower, shrub, sorghum, Southern pine, soybean, spinach, squash, strawberry, sugar beet, sugarcane, sunflower, sweet corn, sweet gum, sweet potato, switchgrass, tea, tobacco, tomato, triticale, turf grass, watermelon, and wheat.
18. A seed from the plant of claim 15, wherein said seed comprises said recombinant nucleic acid molecule.
19. An insect inhibitory composition comprising the recombinant nucleic acid molecule of claim 1.
20. The insect inhibitory composition of claim 19, further comprising a nucleotide sequence encoding at least one other pesticidal agent that is different from said pesticidal protein.
21. The insect inhibitory composition of claim 20, wherein said at least one other pesticidal agent is selected from the group consisting of an insect inhibitory protein, an insect inhibitory dsRNA molecule, and an ancillary protein.

23. The insect inhibitory composition of claim 22, wherein said at least one other pesticidal protein is selected from the group consisting of a Cry1A, Cry1Ab, Cry1Ac, Cry1A.105, Cry1Ae, Cry1B, Cry1C, Cry1C variants, Cry1D, Cry1E, Cry1F, Cry1A/F chimeras, Cry1G, Cry1H, Cry1I, Cry1J, Cry1K, Cry1L, Cry2A, Cry2Ab, Cry2Ae, Cry3, Cry3A variants, Cry3B, Cry4B, Cry6, Cry7, Cry8, Cry9, Cry15, Cry34, Cry35, Cry43A, Cry43B, Cry51Aa1, ET29, ET33, ET34, ET35, ET66, ET70, TIC400, TIC407, TIC417, TIC431, TIC800, TIC807, TIC834, TIC853, TIC900, TIC901, TIC1201, TIC1415, TIC3131, VIP3A, VIP3B, VIP3Ab, AXMI-88, AXMI-97, AXMI-102, AXMI-112, AXMI-117, AXMI-100, AXMI-115, AXMI-113, and AXMI-005, AXMI134, AXMI-150, AXMI-171, AXMI-184, AXMI-196, AXMI-204, AXMI-207, AXMI-209, AXMI-205, AXMI-218, AXMI-220, AXMI-221z, AXMI-222z, AXMI-223z, AXMI-224z and AXMI-225z, AXMI-238, AXMI-270, AXMI-279, AXMI-345, AXMI-R1 and variants thereof, IP3 and variants thereof, DIG-3, DIG-5, DIG-10 and a DIG-11 protein.
24. A commodity product produced from the host cell of claim 3, said commodity product comprising a detectable amount of said recombinant nucleic acid molecule or pesticidal protein.
25. The commodity product of claim 24, wherein the commodity product is selected from the group consisting of commodity corn bagged by a grain handler, corn flakes, corn cakes, corn flour, corn meal, corn syrup, corn oil, corn silage, corn starch, corn cereal, whole or processed cotton seed, cotton oil, lint, seeds and plant parts processed for feed or food, fiber, paper, biomasses, fuel products derived from cotton oil or pellets derived from cotton gin waste, whole or processed soybean seed, soybean oil, soybean protein, soybean meal, soybean flour, soybean flakes, soybean bran, soybean milk, soybean cheese, soybean wine, animal feed comprising soybean, paper comprising soybean, cream comprising soybean, soybean biomass, and fuel products produced using soybean plants and soybean plant parts.
26. A method of producing seed comprising the recombinant nucleic acid molecule of claim 1, said method comprising:
planting at least one of the seed of a plant comprising a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding a pesticidal protein, wherein said pesticidal protein comprises the amino acid sequence of SEQ ID NO: 47 or and said plant exhibits a detectable  growing plants from said seed; and harvesting seed from said plants, wherein said harvested seed comprises the recombinant nucleic acid molecule of claim 1. 
27. A plant resistant to insect infestation, wherein the cells of said plant comprise a recombinant nucleic acid molecule comprising a heterologous promoter operably linked to a polynucleotide segment encoding an insecticidally effective amount of a pesticidal protein, wherein the protein comprises SEQ ID NO:47.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
SEQ ID NO: 47 is identical in the US Patent 10,717,989 and in the instant application. 
By sequence alignment, SEQ ID NO: 47 (275 AA), is 99.1% identical to instant SEQ ID NO: 33, and 99.4% identical to instant SEQ ID NO: 49.
Instant SEQ ID NO: 33 against SEQ ID NO: 47 of US Patent (instant SEQ ID NO: 47)
US-15-846-796-47
; Sequence 47, Application US/15846796
; Patent No. 10717989
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: NOVEL INSECT INHIBITORY PROTEINS
;  FILE REFERENCE: MONS:431US
;  CURRENT APPLICATION NUMBER: US/15/846,796
;  CURRENT FILING DATE: 2017-12-19
;  PRIOR APPLICATION NUMBER: US 62/436,736
;  PRIOR FILING DATE: 2016-12-20
;  NUMBER OF SEQ ID NOS: 99
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 47
;  LENGTH: 275
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of TIC7016PL, wherein an additional alanine
;  OTHER INFORMATION:residue is inserted immediately following the initiating
;  OTHER INFORMATION:methionine.
US-15-846-796-47

  Query Match             99.1%;  Score 1360;  DB 3;  Length 275;
  Best Local Similarity   98.9%;  
  Matches  270;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          2 TNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQA 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 TNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQQA 62

Qy         62 LQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQN 121
              |||||||| |||||||:|||||||||||||||||||||||||||||||||||||||||||
Db         63 LQSFGRYSTAVKEAAKVAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQN 122

Qy        122 PLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEK 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        182 QTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSLYS 241
              |||||||||||||||||||||||||||||||:||||||||||||||||||||||||||||
Db        183 QTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSLYS 242

Qy        242 DAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 274
              |||||||||||||||||||||||||||||||||
Db        243 DAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275
Instant SEQ ID NO: 49 against SEQ ID NO: 47 of US Patent (instant SEQ ID NO: 47)
US-15-846-796-47
; Sequence 47, Application US/15846796
; Patent No. 10717989
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: NOVEL INSECT INHIBITORY PROTEINS
;  FILE REFERENCE: MONS:431US
;  CURRENT APPLICATION NUMBER: US/15/846,796
;  CURRENT FILING DATE: 2017-12-19
;  PRIOR APPLICATION NUMBER: US 62/436,736
;  PRIOR FILING DATE: 2016-12-20
;  NUMBER OF SEQ ID NOS: 99
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 47
;  LENGTH: 275
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of TIC7016PL, wherein an additional alanine
;  OTHER INFORMATION:residue is inserted immediately following the initiating
;  OTHER INFORMATION:methionine.
US-15-846-796-47

  Query Match             99.4%;  Score 1369;  DB 3;  Length 275;
  Best Local Similarity   98.9%;  
  Matches  272;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MATNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATNLDLKMESWLALNDISLHQNLEPVAIKLATSDQTVVSQGIFVGNQLSEARIADNQVQ 60

Qy         61 QALQSFGRYSAAVKEAAKIAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKIL 120
              |||||||||| |||||||:|||||||||||||||||||||||||||||||||||||||||
Db         61 QALQSFGRYSTAVKEAAKVAPTTGLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKIL 120

Qy        121 QNPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QNPLIHLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSS 180

Qy        181 EKQTEKLFTQSTINCEENIDIYIYSSSVTMEEHSGKHNVKQVEFEIQETQLRFTKELWSL 240
              |||||||||||||||||||||||||||||||||:||||||||||||||||||||||||||
Db        181 EKQTEKLFTQSTINCEENIDIYIYSSSVTMEEHNGKHNVKQVEFEIQETQLRFTKELWSL 240

Qy        241 YSDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275
              |||||||||||||||||||||||||||||||||||
Db        241 YSDAVLAKHLALMDDWLNGIDTKADNRLSTLTCLV 275


Thus, the recombinant nucleic acid, the plant comprising the recombinant nucleic acid and resistant to insect infestation, the seed comprising the recombinant nucleic acid, the insect inhibitory composition comprising the recombinant nucleic acid, the commodity product, of the claims of US Patent 10,717,989, are species of the genus of instant claims. 
The claim language of the US Patent 10,717,989 is essentially the same as that of instant application. 
In addition, claims 8 and 10 of the US Patent 10,717,989 are narrower than instant claims 8 and 10. 
It is noted that this rejection is made to sequences having at least 95%, sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49, not made to SEQ ID NO: 33 and 49 (100% sequence identity).  Thus, claims of the US Patent anticipate instant claims.  
As well,  the instant application is a division of the US Patent 10,717,989.  However, according to MPEP 804.04, in a divisional application, a nonstatutory double patenting rejection may be appropriate in situations in which the invention presented in the divisional is not the same invention that was the subject of the restriction requirement. 
In this case, According to specification ([0058]-[0059], [0072]-[0075]), SEQ ID NO: 47 of US Patent is TIC7016PL. 
As analyzed above, TIC7016 (SEQ ID NO: 47) has different activity and specificity from that of TIC7017 (SEQ ID NOs: 33 and 49). 

However, the genus of sequences having at least 95% sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49 encompass the subject matter of both US Patent 10,717,989 and the instant application.  Therefore, the rejection is made to the genus of sequences having at least 95% sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49, and the subject matter of using the genus of sequences.  
Again, the ODP rejection is not made with respect to SEQ ID NO: 33 and 49 (100% sequence identity), which are different proteins from the allowed SEQ ID NO: 47, or the polynucleotides encoding SEQ ID NO: 33 and 49.  
Thus, the double patenting rejection is proper.  


Remarks
The following references were previously cited:
Ali et al. (Ex Vivo Application of Secreted Metabolites Produced by Soil Inhabiting Bacillus spp. Efficiently Controls Foliar Diseases Caused by Alternaria spp. Applied and Environmental Microbiology, 82: 478-490, published online 10/2015) reported that plants of Impatiens sp. naturally host Lysinibacillus sphaericus (page 479, table 1).  
Liu et al. (US 20160186204, published 6/30/2016, filed 8/16/2013). 
There is no art rejection made, because prior art does not teach any protein sequence having at least 95% sequence identity to instant SEQ ID NO: 33 or 49.  See “The closest sequence matches in prior art” below. 

The closest sequence matches in prior art
Against instant SEQ ID NO: 33

US-14-912-356-18
; Sequence 18, Application US/14912356
; Publication No. US20160186204A1
; GENERAL INFORMATION
;  APPLICANT: Pioneer HiBred International
;  APPLICANT:Liu, Lu
;  APPLICANT:O'Rear, Jessica
;  APPLICANT:Park, Young Jun
;  APPLICANT:Rosen, Barbara
;  APPLICANT:Schellenberger, Ute
;  APPLICANT:Schepers, Eric
;  APPLICANT:Wei, Zun-Zhi
;  APPLICANT:Xie, Weiping
;  APPLICANT:Yalpani, Nasser
;  APPLICANT:Zhong, Xiaohong
;  APPLICANT:Zhu, Genhai
;  TITLE OF INVENTION: PROTEINS HAVING INSECTICIDAL ACTIVITY AGAINST COLEOPTERA
;  FILE REFERENCE: 5273-WO-PCT
;  CURRENT APPLICATION NUMBER: US/14/912,356
;  CURRENT FILING DATE: 2016-02-16
;  PRIOR APPLICATION NUMBER: US 61/866,747
;  PRIOR FILING DATE: 2013-08-16
;  NUMBER OF SEQ ID NOS: 922
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 266
;  TYPE: PRT
;  ORGANISM: Klebsiella oxytoca
US-14-912-356-18

  Query Match             15.5%;  Score 213;  DB 14;  Length 266;
  Best Local Similarity   23.7%;  
  Matches   50;  Conservative   57;  Mismatches   98;  Indels    6;  Gaps    4;

Qy         68 YSAAVKEAAKIAPTT---GLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQNPLI 124
              ::: :  |   || |   || ||::: |: | :|   |:   |   : ::   :   | :
Db         54 HASKLVNATSSAPQTMFDGLQTIVNLCRVQSGYNALDPDGTGNKVYFTRFTQNVANVPCL 113

Qy        125 HLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEKQTE 184
               ||::  |: |: : : :| |:   : ::|:: :|: ||  |: :|||:| | ::: |  
Db        114 SLLSAETKNIKQQSHNADELINSFVDAFDGLTQSDQSKIKSSVTSLAKAALSYANQDQKS 173

Qy        185 KLFTQSTINC-EENIDIYIYSSSVTMEEHSGKHNVK-QVEFEIQETQLRFTKELWSLYSD 242
                |||: :   :: :   :|:|:  :     |  :  : |: :|:     ::  |    |
Db        174 SNFTQNILQTGDDQVIFTLYASTFEISSTQSKGVISFKSEYSLQQALYSLSRASWERVKD 233

Qy        243 AVLAKHLALMDDWLNGIDTKADNRLSTLTCL 273
                  :    |: ||| : | | :  ||:  |
Db        234 LFAEQEKTTMEQWLNDMKTPAKSG-STVKAL 263

Against instant SEQ ID NO: 49

US-14-912-356-18
; Sequence 18, Application US/14912356
; Publication No. US20160186204A1
; GENERAL INFORMATION
;  APPLICANT: Pioneer HiBred International
;  APPLICANT:Liu, Lu
;  APPLICANT:O'Rear, Jessica
;  APPLICANT:Park, Young Jun
;  APPLICANT:Rosen, Barbara
;  APPLICANT:Schellenberger, Ute
;  APPLICANT:Schepers, Eric
;  APPLICANT:Wei, Zun-Zhi
;  APPLICANT:Xie, Weiping

;  APPLICANT:Zhong, Xiaohong
;  APPLICANT:Zhu, Genhai
;  TITLE OF INVENTION: PROTEINS HAVING INSECTICIDAL ACTIVITY AGAINST COLEOPTERA
;  FILE REFERENCE: 5273-WO-PCT
;  CURRENT APPLICATION NUMBER: US/14/912,356
;  CURRENT FILING DATE: 2016-02-16
;  PRIOR APPLICATION NUMBER: US 61/866,747
;  PRIOR FILING DATE: 2013-08-16
;  NUMBER OF SEQ ID NOS: 922
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 266
;  TYPE: PRT
;  ORGANISM: Klebsiella oxytoca
US-14-912-356-18

  Query Match             15.5%;  Score 213;  DB 14;  Length 266;
  Best Local Similarity   23.7%;  
  Matches   50;  Conservative   57;  Mismatches   98;  Indels    6;  Gaps    4;

Qy         69 YSAAVKEAAKIAPTT---GLTTILDIARIVSNFNPALPNDKNNVPAYEKYVSKILQNPLI 125
              ::: :  |   || |   || ||::: |: | :|   |:   |   : ::   :   | :
Db         54 HASKLVNATSSAPQTMFDGLQTIVNLCRVQSGYNALDPDGTGNKVYFTRFTQNVANVPCL 113

Qy        126 HLLNSSVKSFKRTTSDWNEAIDQIANLYNGISAADKGKIVESLKALAKSASSSSSEKQTE 185
               ||::  |: |: : : :| |:   : ::|:: :|: ||  |: :|||:| | ::: |  
Db        114 SLLSAETKNIKQQSHNADELINSFVDAFDGLTQSDQSKIKSSVTSLAKAALSYANQDQKS 173

Qy        186 KLFTQSTINC-EENIDIYIYSSSVTMEEHSGKHNVK-QVEFEIQETQLRFTKELWSLYSD 243
                |||: :   :: :   :|:|:  :     |  :  : |: :|:     ::  |    |
Db        174 SNFTQNILQTGDDQVIFTLYASTFEISSTQSKGVISFKSEYSLQQALYSLSRASWERVKD 233

Qy        244 AVLAKHLALMDDWLNGIDTKADNRLSTLTCL 274
                  :    |: ||| : | | :  ||:  |
Db        234 LFAEQEKTTMEQWLNDMKTPAKSG-STVKAL 263

Response to Arguments
As stated at the beginning of the office action, in view of claim amendments, the 112(d), 112(b), 101, and 102 rejections are withdrawn.  The rejection for scope of enablement is also withdrawn. Thus, the amendments are no longer applicable.  
However, the following rejections are modified accordingly:

Rejection of Claims Under 35 U.S.C. §112(a) - Written Description
The rejection is modified accordingly.  
Applicant amended claims. Applicant then cites Clustal W sequence alignments by using bioinformatics tool (Clustal W alignments) to argue that sequences having 95% sequence identities to SEQ ID NO: 33 or 49 satisfy written description.  

Recently, Wang et al. (From Protein Sequence to Protein Function via Multi-Label Linear Discriminant Analysis. IEEE/ACM TRANSACTIONS ON COMPUTATIONAL BIOLOGY AND BIOINFORMATICS, VOL. 14, NO. 3, 503-513, 2017) teach that FASTA and Basic Local Alignment Search Tool (BLAST®) are useful but have limitations. Because a duplicate of a gene could adopt a new function in response to selective pressure during evolution, function transfer by homology on such gene and its product could produce erroneous results (p503, left col, 2nd para). There is no literature addressing the issue which criterion and which algorithm is optimal for protein function prediction.  Moreover, genes evolve at different rates due to both uneven selection pressure on their functions and the inherent mutation rate of different species, which means that it is difficult to establish a similarity measure that is reliable in all cases (p504, left col, 1st para). Computational approaches to predict protein function is to assist biologist to discover new functional roles of proteins for experimental verification (p508, right col, last para). 
Thus, the sequences and percentage identical thereof obtained by algorisms of bioinformatics tools are not consistent or reliable.  Experimental data is the most reliable, specifically for new proteins and new functions. 

Furthermore and critically, as analyzed above, in instant specification, sequences having at least 99% sequence identity to instant SEQ ID NO: 33 has no activity, has lost activity and changed specificity, and changed specificity.  Applicant characterized them as different types of toxins (TIC9258, TIC9259 or TIC7016) from instant TIC7017 (SEQ ID NOs: 33 and 49).  
Thus, the claimed genus of species are different in structure features connected to activities and specificities, which are not described by the specification, nor by prior art (the toxins are new).  

Double Patenting 
Applicant argues that the instant application is a divisional application of the Bowen application. In response to a Restriction Requirement including a species election requirement (dated September 24, 2018) made in the Bowen application, Applicants elected SEQ ID NOs:46 and 47.  The SEQ ID NOs recited in the present claims (SEQ ID NOs:33 and 49) were withdrawn from the Bowen application due to the species election requirement, and the Bowen application issued as U.S. Patent No. 10,717,989, with claims reciting SEQ ID NO:47.  35 U.S.C. § 121 prohibits the Bowen application from being used as a reference against the instant application.
The argument is fully considered but not deemed persuasive.  
As analyzed above, the examiner has noticed that the instant application is a division of the US Patent.  However, according to MPEP 804.04, in a divisional application, a nonstatutory double patenting rejection may be appropriate in situations in which the invention presented in the divisional is not the same invention that was the subject of the restriction requirement. 

TIC7016 (SEQ ID NO: 47) has different activity and specificity from that of TIC7017 (SEQ ID NOs: 33 and 49).  Therefore, SEQ ID NO: 47 of US Patent 10,717,989 is a different toxin from instant SEQ ID NOs: 33 and 49.  SEQ ID NOs: 33 and 49 should not have been rejoined in the US Patent 10,717,989. 
However, the genus of sequences having at least 95% sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49 encompasses the subject matter of both US Patent 10,717,989 and the instant application.  Therefore, the rejection is made to the genus of sequences having at least 95% sequence identity to SEQ ID NO: 33 or SEQ ID NO: 49, and the subject matter of using the genus of sequences.   
Again, the ODP rejection is not made to SEQ ID NO: 33 and 49 (100% sequence identity), which are different proteins from the allowed SEQ ID NO: 47, or the polynucleotides encoding SEQ ID NO: 33 and 49.  
Thus, the double patenting rejection is proper.  

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is 571-270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	


/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663